Citation Nr: 0324699	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  98-12 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The record shows verified military service from August 1948 
to August 1949, and from September 1950 to June 1952.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for PTSD and assigned a 
10 percent rating.  A notice of disagreement was received in 
March 1998, a statement of the case was issued in July 1998, 
and a substantive appeal was received in August 1998.  The 
veteran testified at a hearing at the RO in August 2000.  
Although he also requested a Board hearing, he subsequently 
withdrew that request.  


REMAND

The record shows that the RO duly scheduled the veteran for a 
VA rating examination in January 2003, but the veteran failed 
to report.  Under 38 C.F.R. § 3.655, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination is scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit that was previously disallowed, or a 
claim for increase, the claim shall be denied.  

Medical records show treatment for both chronic schizophrenia 
and PTSD, but the record does not clearly differentiate 
between the two disorders.  Such distinctions are within the 
realm of medical personnel, and the Board believes that 
equitable review of the veteran's appeal cannot be 
accomplished without additional medical examination.  VA has 
a duty to develop the evidence in this regard.  See generally 
38 C.F.R. § 3.159.  However, the duty to assist the veteran 
"is not always a one-way street."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  In view of the medical 
distinctions to be made in this case and the lack of a 
recent, comprehensive VA psychiatric examination, the Board 
finds that another attempt should be made to have the veteran 
examined. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to undergo a psychiatric 
examination to determine the severity of 
his service connected PTSD.  Provide the 
claims file to the examiner for review in 
conjunction with the examination.  The 
examination should encompass the 
following:

(a)  A GAF score based on PTSD alone 
(that does not take into consideration 
the veteran's nonservice related chronic 
schizophrenia unless the examiner 
believes that the chronic schizophrenia 
is related to PTSD or the veteran's 
military service).  

(b) Identify what psychiatric symptoms 
are associated with PTSD and what 
symptoms are not associated with PTSD, 
but are associated with chronic 
schizophrenia. 

2.  If warranted by the RO, the RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  If warranted, the RO should also 
advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
 
The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



